Exhibit 10.6

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of February 22,
2008 by Crdentia Corp., a Delaware corporation (the “Company”), for the benefit
of the Holders (as such term is hereinafter defined).  The Company hereby
confirms that the rights granted under this Agreement constitute a material
inducement to the Holders to enter into the Loan Agreement, make Loans from time
to time thereunder, and/or acquire or hold Warrant Shares (as such term is
hereinafter defined).  Each Holder, by its participation or request to
participate in any Registration effected pursuant to this Agreement, shall be
deemed to have confirmed such Holder’s agreement to comply with the applicable
provisions of this Agreement.

 

NOW, THEREFORE, the Company hereby agrees, in favor of the Holders, as follows:

 

1.                                       Definitions.  In addition to those
terms defined elsewhere in this Agreement, the following terms shall have the
following meanings wherever used in this Agreement:

 

“Act” shall mean the Securities Act of 1933, as amended, and any successor
statute from time to time.

 

“Affiliate” shall mean, with respect to any person, any other person
controlling, controlled by or under common control with the first person.

 

“Board” shall mean the Board of Directors of the Company.

 

“Common Stock” shall mean the authorized common stock of the Company.

 

“Company” shall mean Crdentia Corp., and shall include any successor(s) thereto.

 

“Costs and Expenses” shall mean all of the costs and expenses relating to any
subject Registration Statement, including but not limited to registration,
filing and qualification fees, blue sky expenses, costs of listing any Shares on
any exchange or other trading media, and printing expenses, fees and
disbursements of counsel and accountants to the Company, and reasonable fees and
disbursements of a single counsel to the Holders; provided, however, that
underwriting discounts and commissions attributable solely to the securities
registered for the benefit of Holders, fees and disbursements of any additional
counsel to Holders, and all other expenses attributable solely to Holders shall
be borne by each subject Holder.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute from time to time.

 

“Holders” shall mean, collectively, all Persons holding Registrable Shares from
time to time.

 

“Loan Agreement” shall mean the Revolving Credit and Term Note Agreement of even
date herewith by and between ComVest Capital, LLC and the Company, as the same
may be amended, modified, supplemented and/or restated from time to time in
accordance with the provisions thereof.

 

--------------------------------------------------------------------------------


 

“Loans” shall mean the loans extended to the Company from time to time under and
pursuant to the Loan Agreement.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, or other entity of any kind ,and
any government or department or agency thereof.

 

“Registrable Shares” shall mean all Shares, excluding any Shares which may then
be sold by the Holder thereof pursuant to Rule 144(k) promulgated under the Act.

 

“Registration” shall mean any registration of Common Stock pursuant to a
registration statement filed by the Company with the SEC in respect of any class
of Common Stock, other than a registration statement in respect of employee
stock options or other employee benefit plans or in respect of any merger,
consolidation, acquisition or like combination, whether on Form S-4, Form S-8 or
any equivalent form of registration then in effect.

 

“Registration Period” shall mean, with respect to a Registration Statement, the
period of time from the effective date of such Registration Statement until such
date as is the earlier of (a) the date on which all of the Registrable
Securities covered by such Registration Statement shall have been sold to the
public, or (b) the date on which the Warrant Shares issued or issuable upon
cashless exercise of the Warrant in accordance with Section 1.3 of the Warrant
(in the opinion of counsel to the Company evidenced by a written opinion issued
to the Holders in form and substance reasonably acceptable to the Holders) may
be immediately sold without restriction (including, without limitation, as to
volume restrictions) by each Holder thereof without registration under the Act.

 

“Registration Statement” shall mean any registration statement filed or to be
filed by the Company in respect of any Registration.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
successor agency or agencies performing the functions thereof.

 

“Shares” shall mean the Warrant Shares issued and/or issuable from time to time,
and any additional or other shares of common stock of the Company issued in
respect of any of the Warrant Shares by reason of any stock split, stock
dividend, merger, share exchange, recapitalization or other such event.

 

“Tranche B Term Note” shall have the meaning ascribed thereto in the Loan
Agreement, and shall include any replacement promissory note(s) therefor.

 

“Warrants” shall mean the warrant to purchase Shares, issued by the Company
pursuant to the Loan Agreement, including any and all warrants issued in
replacement of the original such warrants.

 

“Warrant Shares” shall mean the Common Stock and/or other securities issued
and/or issuable from time to time upon exercise of any of the Warrants, and any
additional or other Shares issued in respect of any of the foregoing Shares by
reason of any stock split, stock dividend, merger, share exchange,
recapitalization or other such event.

 

2

--------------------------------------------------------------------------------


 

2.                                       Shelf Registration.

 

(a)           The Company shall prepare and file with the SEC (i) not later than
sixty (60) days after the date of this Agreement, a Registration Statement or
Registration Statements (as necessary) on a form that is appropriate under the
Act (and, if available, pursuant to Rule 415 promulgated under the Act),
covering the resale of all of the Registrable Securities; provided, that if the
SEC refuses to declare the Registration Statement filed pursuant to this
Section 2(a) effective as a valid secondary offering under Rule 415 due to the
number of Registrable Shares included in such Registration Statement relative to
the number of outstanding shares of Common Stock, then (i) the Company shall be
permitted to reduce the number of Registrable Shares included in such
Registration Statement to an amount that does not exceed the amount that the SEC
allows for the offering thereunder to qualify as a valid secondary offering
under Rule 415, and (ii) the Company shall file, as soon as practicable
thereafter and in accordance with the Act and the SEC’s rules and regulations, a
Registration Statement (or Registration Statement(s) if required by the SEC) to
register the Registrable Securities excluded from the initial Registration
Statement filed hereunder, provided that the terms of Sections 2(b) through
2(i) below shall apply to such Registration Statement or Registration Statements
once the filing thereof is permitted.

 

(b)           The Company shall use all commercially reasonable efforts to cause
the Registration Statement(s) required by this Section 2 to be declared
effective under the Act as promptly as possible after the filing thereof, but in
any event not later than one hundred eighty (180) days after the date of this
Agreement (or any later filing date permitted in accordance with
Section 2(a) above).

 

(c)           If (i) any Registration Statement required by this Section 2 is
not declared effective within one hundred eighty (180) days after the date of
this Agreement (or any later filing date permitted in accordance with
Section 2(a) above), or (ii) the Registration Statement required by this
Section 2 shall cease to be available for use by the Holders as selling
stockholders (A) as provided under Section 2(f) below where such unavailability
continues for a period in excess of five (5) days beyond the allowed time
period, or (B) for any other reason including, without limitation, by reason of
a stop order, a material misstatement or omission in such Registration Statement
or the information contained in such Registration Statement having become
outdated and continues to be unavailable for a period in excess of thirty (30)
days (which need not be consecutive days) in any twelve (12) month period, and
no Holder is in material breach of its obligations under this Agreement, then
the Company shall pay to the Holders, ratably in proportion to the number of
Registrable Shares held by the respective Holders, a cash fee equal to the
product of $1,000 multiplied by the number of calendar days during which any of
the events described in clauses (i) or (ii) above occurs and is continuing (the
“Blackout Period”); provided, however, that the aggregate such fees payable
under this Section 2(c) shall not exceed $700,000.  Each such payment shall be
due within five (5) days after the end of each 30-day period of the Blackout
Period until the termination of the Blackout Period and within five (5) days
after such termination.  The Blackout Period shall terminate upon the
effectiveness of the Registration Statement in the case of clause (i) above and
upon notice from the Company that the Registration Statement is again available
in the case of clause (ii) above.

 

3

--------------------------------------------------------------------------------


 

(d)           The Company shall use all commercially reasonable efforts to keep
each Registration Statement under this Section 2 effective at all times during
the applicable Registration Period.

 

(e)           If the Holders (acting by a majority in interest) determine that
any offering pursuant to a Registration Statement pursuant to this Section 2
shall involve an underwritten offering (which may only be with the consent of
the Company, which shall not be unreasonably withheld or delayed), the Holders
(acting by a majority in interest) shall have the right to select an investment
banker or bankers and manager or managers to administer to the offering, which
investment banker or bankers or manager or managers shall be reasonably
satisfactory to the Company.

 

(f)            If the Registrable Securities are registered for resale under an
effective Registration Statement, the Holders shall cease any distribution of
such Shares under such Registration Statement:

 

(i)            for a period of up to six (6) months if (A) such distribution
would require the public disclosure of material non-public information
concerning any transaction or negotiations involving the Company or any of its
Affiliates that, in the reasonable judgment of the Company’s Board of Directors,
would materially interfere with such transaction or negotiations, or (B) such
distribution would otherwise require premature disclosure of information that,
in the reasonable judgment of the Company’s Board of Directors, would adversely
affect or otherwise be detrimental to the Company; provided that the Company
shall not invoke this clause (i) more than once in any twelve (12) month period
or for more than six (6) months in any such twelve (12) month period;

 

(ii)           not more than once in any twelve (12) month period, for up to 30
days, upon the request of the Company if the Company proposes to file a
Registration Statement under the Act for the offering and sale of securities for
its own account in an underwritten offering and the managing underwriter
therefor shall advise the Company in writing that in its opinion the continued
distribution of the Registrable Securities would adversely affect the offering
of the securities proposed to be registered for the account of the Company; and

 

(iii)          for a period of up to sixty (60) days after the filing of the
Company’s annual report on Form 10-K or Form 10-KSB or other event that requires
the filing of a post-effective amendment to any Registration Statement
hereunder, so long as the Company has filed and is during such period actively
pursuing effectiveness of such post-effective amendment with the staff of the
SEC.

 

The Company shall promptly notify the Holders in writing at such time as
(x) such transactions or negotiations have been otherwise publicly disclosed or
terminated, or (y) such non-public information has been publicly disclosed or
counsel to the Company has determined that such disclosure is not required due
to subsequent events.

 

(g)           The Company shall (i) permit the Holders’ counsel to review
(A) such Registration Statement, and all amendments and supplements thereto, in
each case to the extent of any information with respect to the Holders, their
and their Affiliates’ beneficial ownership of

 

4

--------------------------------------------------------------------------------


 

securities of the Company, and their intended method of disposition of
Registrable Securities, and (B) all requests for acceleration or effectiveness
thereof and any correspondence between the Company and the SEC relating to the
Registration Statement (collectively, the “Registration Documents”), for a
reasonable period of time prior to their filing with the SEC, (ii) not file (or
send) any Registration Documents in a form to which such counsel reasonably
objects, and (iii) not request acceleration of such Registration Statement
without prior notice to such counsel.  The sections of such Registration
Statement covering information with respect to the Holders, their and their
Affiliates’ beneficial ownership of securities of the Company, and their
intended method of disposition of Registrable Securities shall conform to the
information provided to the Company by the Holders.

 

(h)           The Registration Statement pursuant to this Section 2 shall not
include any securities other than Registrable Shares.

 

(i)            The Company shall bear all of the Costs and Expenses of the
Registration pursuant to this Section 2.

 

3.                                       Piggyback Registration.  In the event
that the Company shall propose a Registration at any time when a Registration
Statement is not effective pursuant to Section 2 above, then the Company shall
give to each Holder written notice (the “Registration Notice”) of such proposed
Registration (which notice shall include a statement of the proposed filing date
thereof, the underwriters and/or managing underwriters of the subject offering,
and any other known material information relating to the proposed Registration)
not less than twenty (20) or more than sixty (60) days prior to the filing of
the subject Registration Statement, and shall, subject to the limitations
provided in this Section 3, include in such Registration Statement all or a
portion of the Registrable Shares owned by and/or issuable to each Holder, as
and to the extent that such Holder may request same to be so included by means
of written notice given to the Company within ten (10) days after the Company’s
giving of the Registration Notice.  Each Holder shall be permitted to withdraw
all or any part of its Registrable Shares from a Registration Statement by
written notice to the Company given at any time prior to the effective date of
the Registration Statement.  The Company shall bear all of the Costs and
Expenses of any Registration described in this Section 3; provided, however,
that each Holder shall pay, pro rata based upon the number of its Registrable
Shares included therein, the underwriters’ discounts, commissions and
compensation attributable solely to the inclusion of such Registrable Shares in
the overall public offering. Notwithstanding anything to the contrary contained
herein, the Company’s obligation to include a Holder’s Registrable Shares in any
such Registration Statement shall be subject, at the option of the Company, to
the following further conditions:

 

(a)           The distribution for the account of such Holder shall be
underwritten by the same underwriters (if any) who are underwriting the
distribution of the securities for the account of the Company and/or any other
persons whose securities are covered by such Registration Statement, and shall
be made at the same underwriter discount or commission applicable to the
distribution of the securities for the account of the Company and/or any other
persons whose securities are covered by such Registration Statement; and such
Holder shall enter into an agreement with such underwriters containing customary
indemnification and other provisions;

 

5

--------------------------------------------------------------------------------


 

(b)           If at any time after giving the Registration Notice, and prior to
the effective date of the Registration Statement filed in connection with such
Registration Notice, the Company shall determine for any reason not to proceed
with the subject Registration, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, shall be relieved of
its obligation to register any of the Holders’ Registrable Shares in connection
with such Registration;

 

(c)           In connection with an underwritten public offering pursuant to a
Registration Statement under this Section 3, if and only if the managing
underwriter(s) thereof shall advise the Company in writing that, due to adverse
market conditions or the potential adverse impact on the offering to be made for
the account of the Company, the securities to be included in such Registration
will not include all of the Registrable Shares requested to be so included by
the Holders, then the Company will promptly furnish each such Holder with a copy
of such written statement and may require, by written notice to each such Holder
accompanying such written statement, that the distribution of all or a specified
portion of such Registrable Shares be excluded from such distribution (with any
such “cutback” to be allocated among the subject Holders (and, if applicable,
any other holders of Common Stock to be included in such Registration) in
proportion to the relative number of shares of Common Stock requested by such
Persons to be included in such Registration); and

 

(d)           The Company shall not be obligated to effect any registration of
Shares incidental to the registration of any of its securities in connection
with mergers, acquisitions, exchange offers, dividend reinvestment plans or
stock option or other employee benefit plans.

 

4.                                       Registration Procedures. In the case of
each Registration effected by the Company in which Registrable Shares are to be
sold for the account of any Holder, the Company, at its sole cost and expense
(exclusive of items excluded in the proviso to the definition of “Costs and
Expenses” above), will use all commercially reasonable efforts to:

 

(a)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus included therein as may be
necessary to effect and maintain the effectiveness of such Registration
Statement, until the completion of the distribution of the Registrable Shares
included therein, as may be required by the applicable rules and regulations of
the SEC and the instructions applicable to the form of such Registration
Statement, and furnish to the Holders of the Registrable Shares covered thereby
copies of any such supplement or amendment not less than three Business Days
prior to the date first used and/or filed with the SEC; and comply with the
provisions of the Act with respect to the disposition of all the Shares to be
included in such Registration Statement;

 

(b)           provide (i) the Holders of the Registrable Shares to be included
in such Registration Statement, (ii) the underwriters (which term, for purposes
of this Agreement, shall include a person deemed to be an underwriter within the
meaning of Section 2(11) of the Act, if any, thereof, (iii) the sales or
placement agent, if any, therefor, (iv) one counsel for such underwriters or
agent, and (v) not more than one counsel for all the Holders of such Registrable
Shares, the reasonable opportunity to review such Registration Statement, each
prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, in each case to the extent of any disclosures regarding the
Holders, their and their Affiliates’ beneficial

 

6

--------------------------------------------------------------------------------


 

ownership of securities of the Company, and their intended method of disposition
of the Registrable Shares included in such Registration Statement (or any
amendment to any such information previously included in such Registration
Statement (including any amendment or supplement thereto) or any prospectus
included therein);

 

(c)           for a reasonable period prior to the filing of such Registration
Statement, and not more than once in any calendar quarter throughout the period
specified above, make available for inspection by the Persons referred to in
Section 4(b) above such financial and other information and books and records of
the Company, and cause the officers, directors, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary, in the judgment of the respective
counsel referred to in such Section 4(b), to conduct a reasonable investigation
within the meaning of the Act; provided, however, that each such party shall be
required to maintain in confidence and not disclose to any other person or
entity any information or records reasonably designated by the Company in
writing as being confidential, until such time as and to the extent that
(i) such information becomes a matter of public record or generally available to
the public (whether by virtue of its inclusion in such Registration Statement or
otherwise, other than by reason of a breach hereof), (ii) such party shall be
required to disclose such information pursuant to the subpoena or order of any
court or other governmental agency or body having jurisdiction over the matter,
or (iii) such information is required to be set forth in such Registration
Statement or the prospectus included therein or in an amendment to such
Registration Statement or an amendment or supplement to such prospectus in order
that such Registration Statement, prospectus, amendment or supplement, as the
case may be, does not include an untrue statement of a material fact or omit to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; and further provided, that the Company
need not make such information available, nor need it cause any officer,
director or employee to respond to such inquiry, unless each such Holder of
Registrable Shares to be included in a Registration Statement hereunder, upon
the Company’s request, executes and delivers to the Company a specific
undertaking to substantially the same effect contained in the preceding proviso;

 

(d)           promptly notify in writing the Holders of Registrable Shares to be
included in a Registration Statement hereunder, the sales or placement agent, if
any, therefor and the managing underwriter of the securities being sold,
(i) when such Registration Statement or the prospectus included therein or any
prospectus amendment or supplement or post-effective amendment has been filed,
and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of any comments by the SEC
and by the blue sky or securities commission or regulator of any state with
respect thereto or any request by the SEC for amendments or supplements to such
Registration Statement or the prospectus or for additional information, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of such
registration statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Shares for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose, or (v) if it
shall be the case, at any time when a prospectus is required to be delivered
under the Act, that such Registration Statement, prospectus, or any document
incorporated by reference in any of the foregoing contains an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing;

 

7

--------------------------------------------------------------------------------


 

(e)                                  obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement or any
post-effective amendment thereto at the earliest practicable date;

 

(f)                                    if requested by any managing underwriter
or underwriter, any placement or sales agent or any Holder of Registrable Shares
to be included in a Registration Statement, promptly incorporate in a
prospectus, prospectus supplement or post-effective amendment such information
as is required by the applicable rules and regulations of the SEC and as such
managing underwriter or underwriters, such agent or such Holder may reasonably
specify should be included therein relating to the terms of the sale of the
Registrable Shares included thereunder, including, without limitation,
information with respect to the number of Registrable Shares being sold by such
Holder or agent or to such underwriters, the name and description of such
Holder, the offering price of such Registrable Shares and any discount,
commission or other compensation payable in respect thereof, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the offering of the Registrable Shares to be sold in such offering; and make all
required filings of such prospectus, prospectus supplement or post-effective
amendment promptly after notification of the matters to be incorporated in such
prospectus, prospectus supplement or post-effective amendment;

 

(g)                                 furnish to each Holder of Registrable Shares
to be included in such Registration Statement hereunder, each placement or sales
agent, if any, therefor, each underwriter, if any, thereof and the counsel
referred to in Section 4(b) an executed copy of such Registration Statement,
each such amendment and supplement thereto (in each case excluding all exhibits
and documents incorporated by reference) and such number of copies of the
Registration Statement (excluding exhibits thereto and documents incorporated by
reference therein unless specifically so requested by such Holder, agent or
underwriter, as the case may be) and the prospectus included in such
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity with the requirements of the Act, as such Holder,
agent, if any, and underwriter, if any, may reasonably request in order to
facilitate the disposition of the Shares owned by such Holder, sold by such
agent or underwritten by such underwriter and to permit such Holder, agent and
underwriter to satisfy the prospectus delivery requirements of the Act; and the
Company hereby consents to the use of such prospectus and any amendment or
supplement thereto by each such Holder and by any such agent and underwriter, in
each case in the form most recently provided to such person by the Company, in
connection with the offering and sale of the Shares covered by the prospectus
(including such preliminary and summary prospectus) or any supplement or
amendment thereto;

 

(h)                                 timely (i) register or qualify (to the
extent legally required) the Shares to be included in such registration
statement under such other securities laws or blue sky laws of such
jurisdictions to be designated by the Holders of a majority of such Shares
participating in such registration and each placement or sales agent, if any,
therefor and underwriter, if any, thereof, as any Holder and each underwriter,
if any, of the securities being sold shall reasonably request, (ii) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions for so long as may be necessary to enable such Holder, agent or
underwriter to complete its distribution of the Registrable Shares pursuant to
such Registration Statement, and (iii) take any and all such actions as may be
reasonably necessary or advisable to enable such Holder, agent, if any, and
underwriter to consummate the disposition in such jurisdictions of such Shares;
provided,

 

8

--------------------------------------------------------------------------------


 

however, that the Company shall not be required for any such purpose to
(A) qualify generally to do business as a foreign corporation or a broker-dealer
in any jurisdiction wherein it would not otherwise be required to qualify but
for the requirements of this Section 4(h), (B) subject itself to taxation in any
such jurisdiction, or (C) consent to general service of process in any such
jurisdiction;

 

(i)                                     cooperate with the Holders of the
Registrable Shares to be included in a Registration Statement hereunder and the
managing underwriter(s) to facilitate the timely preparation and delivery of
certificates representing Registrable Shares to be sold, which certificates
shall be printed, lithographed or engraved, or produced by any combination of
such methods, in customary form to permit the transfer thereof through the
Company’s transfer agent; and enable such Registrable Shares to be in such
denominations and registered in such names as the managing underwriter(s) may
request at least two (2) business days prior to any sale of the Registrable
Shares;

 

(j)                                     provide a CUSIP number for all Shares,
not later than the effective date of the Registration Statement;

 

(k)                                  in the event that Registrable Securities
included in any Registration Statement are to be sold to or through any
underwriter or placement or sales agent, (i) make such representations and
warranties to the Holders of such Registrable Shares and the placement or sales
agent, if any, therefor and the underwriters, if any, thereof in form, substance
and scope as are customarily made in connection with any offering of equity
securities pursuant to any appropriate agreement and/or in a registration
statement filed on the form applicable to such Registration Statement; (ii) if
so requested by any such underwriter or placement or sales agent, obtain an
opinion of counsel to the Company in customary form and covering such matters,
of the type customarily covered by such an opinion, as the managing
underwriters, if any, and/or the placement or sales agent may reasonably
request, addressed to such Holders and the placement or sales agent, if any,
therefor and the underwriters, if any, thereof and dated the effective date of
such Registration Statement (and if such Registration Statement contemplates an
underwritten offering of a part or of all of the Shares included in such
Registration Statement, dated the date of the closing under the underwriting
agreement relating thereto); (iii) if so requested by any such underwriter or
placement or sales agent, obtain a “cold comfort” letter or letters from the
independent certified public accountants of the Company addressed to the Holders
and the placement or sales agent, if any, therefor and the underwriters, if any,
thereof, dated (A) the effective date of such Registration Statement, and
(B) the effective date of the most recent (or, if so stated in the request
therefor, the next) prospectus supplement to the prospectus included in such
Registration Statement or post-effective amendment to such Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus (and, if such Registration Statement contemplates an
underwritten offering pursuant to any prospectus supplement to the prospectus
included in such Registration Statement or post-effective amendment to such
Registration Statement which includes unaudited or audited financial statements
as of a date or for a period subsequent to that of the latest such statements
included in such prospectus, dated the date of the closing under the
underwriting agreement relating thereto), such letter or letters to be in
customary form and covering such matters of the type customarily covered by
letters of such type; (iv) deliver such documents and certificates, including
officers’

 

9

--------------------------------------------------------------------------------


 

certificates, as may be customary and reasonably requested by Holders of at
least a majority of the Registrable Shares being sold and the placement or sales
agent, if any, therefor and the managing underwriters, if any, thereof to
evidence the accuracy of the representations and warranties made pursuant to
clause (i) above and the compliance with or satisfaction of any agreements or
conditions contained in the underwriting agreement or other agreement entered
into by the Company; and (v) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Sections 2, 3
and 5 hereof;

 

(l)                                     notify in writing each Holder of
Registrable Shares of any proposal by the Company to amend or waive any
provision of this Agreement and of any amendment or waiver effected pursuant
thereto, each of which notices shall contain the text of the amendment or waiver
proposed or effected, as the case may be;

 

(m)                               engage to act on behalf of the Company, with
respect to the Registrable Shares to be so registered, a registrar and transfer
agent having such duties and responsibilities (including, without limitation,
registration of transfers and maintenance of stock registers) as are customarily
discharged by such an agent, and to enter into such agreements and to offer such
indemnities as are customary in respect thereof; and

 

(n)                                 otherwise comply with all applicable
rules and regulations of the SEC, and make available to the Holders, as soon as
practicable, but in any event not later than 18 months after the effective date
of such Registration Statement, an earnings statement covering a period of at
least twelve months which shall satisfy the provisions of Section 6(a) of the
Act (including pursuant to Rule 158 thereunder).

 

5.                                       Indemnification by the Company.

 

(a)                                  The Company shall indemnify each Holder and
its Affiliates from and against any claim, loss, cost, charge or liability of
any kind, including amounts paid in settlement and reasonable attorneys’ fees,
which may be incurred by the Holder or Affiliate as a result of any breach of
any representation or warranty or covenant of the Company contained in this
Agreement or in any certificate delivered on the closing date of any public
offering of Shares.

 

(b)                                 The Company shall indemnify and hold
harmless each Holder and its Affiliates, any underwriter (as defined in the Act)
for any Holder, each officer and director of a Holder, legal counsel and
accountants for a Holder, and each person, if any, who controls a Holder or such
underwriter within the meaning of the Act, against any losses, expenses, claims,
damages or liabilities, joint or several, to which such Holder or any such
Affiliate, underwriter, officer, director or controlling person becomes subject,
under the Act or any rule or regulation thereunder or otherwise, insofar as such
losses, expenses, claims, damages or liabilities (or actions in respect thereof)
(i) are caused by any untrue statement or alleged untrue statement of any
material fact contained in any preliminary prospectus (if used prior to the
effective date of the Registration Statement), or contained, on the effective
date thereof, in any Registration Statement in which Registrable Shares were
included, the prospectus contained therein, any amendment or supplement thereto,
or any other document related to such Registration Statement, or (ii) arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or

 

10

--------------------------------------------------------------------------------


 

(iii) arise out of any violation by the Company of the Act or any rule or
regulation thereunder applicable to the Company and relating to actions or
omissions otherwise required of the Company in connection with such
registration.  The Company shall reimburse each Holder and any such Affiliate,
underwriter, officer, director or controlling person for any legal or other
expenses reasonably incurred by such Holder, or any such officer, director,
underwriter or controlling person in connection with investigating,  defending
or settling any such loss, claim, damage, liability or action; provided,
however, that the Company shall not be liable to any such persons in any such
case to the extent that any such loss, claim, damage, liability or action arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information furnished to the Company in writing by such Person expressly for
inclusion in any of the foregoing documents.  This indemnity shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld or delayed.

 

6.                                       Further Obligations of Holders. The
obligations of the Company with respect to any particular Holder are subject to
such Holder’s agreement to the following (which such Holder shall specifically
confirm in writing to the Company upon the Company’s request in connection with
any Registration Statement):

 

(a)                                  Such Holder shall furnish in writing to the
Company all information concerning such Holder and its and its Affiliates’
holdings of securities of the Company and its Affiliates, and the intended
method of disposition of the Registrable Securities included in such
Registration Statement, as shall be reasonably required in connection with the
preparation and filing of any Registration Statement covering any of such
Holder’s Registrable Shares.

 

(b)                                 Such Holder shall indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
a Registration Statement, each person (if any) who controls the Company within
the meaning of the Act, and any underwriter (as defined in the Act) for the
Company, against any losses, claims, damages or liabilities to which the Company
or any such director, officer, controlling person or underwriter may become
subject under the Act or any rule or regulation thereunder or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
(i) are caused by any untrue statement or alleged untrue statement of any
material fact contained in any preliminary prospectus (if used prior to the
effective date of the Registration Statement), or contained, on the effective
date thereof, in any Registration Statement in which such Holder’s Registrable
Shares were included, the prospectus contained therein, any amendment or
supplement thereto, or any other document related to such Registration
Statement, or (ii) arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with information furnished to the Company by such Holder in writing
expressly for inclusion in any of the foregoing documents.  In no event shall
any Holder be required to pay indemnification hereunder (or contribution under
Section 7(d) below) in an aggregate amount in excess of the net proceeds
received by such Holder in the subject offering.  This indemnity shall not apply
to amounts paid in settlement of any such loss, claim, damage,

 

11

--------------------------------------------------------------------------------


 

liability or action if such settlement is effected without the consent of the
subject Holder, which consent shall not be unreasonably withheld or delayed.

 

7.                                       Additional Provisions.

 

(a)                                  Each Holder and each other Person
indemnified pursuant to Section 5 above shall, in the event that it receives
notice of the commencement of any action against it which is based upon an
alleged act or omission which, if proven, would result in the Company’s having
to indemnify it pursuant to Section 5 above, promptly notify the Company, in
writing, of the commencement of such action and permit the Company, if the
Company so notifies such Holder within twenty (20) days after receipt by the
Company of notice of the commencement of the action, to participate in and to
assume the defense of such action with counsel reasonably satisfactory to such
Holder; provided, however, that such Holder or other indemnified person shall be
entitled to retain its own counsel at its own expense (except that the
indemnifying party shall bear the expense of such separate counsel if
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest).  The failure to notify the Company
promptly of the commencement of any such action shall not relieve the Company of
any liability to indemnify such Holder or such other indemnified person, as the
case may be, under Section 5 above, except to the extent that the Company shall
be actually prejudiced or shall suffer any loss by reason of such failure to
give notice, and shall not relieve the Company of any other liabilities which it
may have under this or any other agreement.

 

(b)                                 The Company and each other Person
indemnified pursuant to Section 6 above shall, in the event that it receives
notice of the commencement of any action against it which is based upon an
alleged act or omission which, if proven, would result in any Holder having to
indemnify it pursuant to Section 6 above, promptly notify such Holder, in
writing, of the commencement of such action and permit such Holder, if such
Holder so notifies the Company within twenty (20) days after receipt by such
Holder of notice of the commencement of the action, to participate in and to
assume the defense of such action with counsel reasonably satisfactory to the
Company; provided, however, that the Company or other indemnified person shall
be entitled to retain its own counsel at the Company’s expense.  The failure to
notify any Holder promptly of the commencement of any such action shall not
relieve such Holder of liability to indemnify the Company or such other
indemnified person, as the case may be, under Section 6 above, except to the
extent that the subject Holder shall be actually prejudiced or shall suffer any
loss by reason of such failure to give notice, and shall not relieve such Holder
of any other liabilities which it may have under this or any other agreement.

 

(c)                                  No indemnifying party, in the defense of
any such claim or litigation, shall, except with the consent of each indemnified
person who is party to such claim or litigation, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified person
of a release from all liability in respect to such claim or litigation.  Each
such indemnified person shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

 

12

--------------------------------------------------------------------------------


 

(d)                                 If the indemnification provided for in
Section 5 and 6 is unavailable or insufficient to hold harmless an indemnified
party, then, subject to the limits set forth in Section 6(b) above, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in
Section 5 and 6, in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the sellers of Shares on the other hand
in connection with statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof) or
expenses, as well as any other relevant equitable considerations.  The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement  of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the sellers of Shares and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission.  The Company and the Holders agree that it would not be
just and equitable if contributions pursuant to this Section 7(d) were to be
determined by pro rata allocation (even if  all sellers of Shares were treated
as one entity for such purpose) or by another method of allocation which does
not take account of the equitable considerations referred to in the first
sentence of this Section.  The amount paid by an indemnified person as a result
of the expenses, claims, losses, damages or liabilities (or actions or
proceedings in respect thereof) referred to in the first sentence of this
Section 7(d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified person in connection with investigating or
defending any claim, action or proceeding which is the subject of this
Section 7(d).  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The obligations
of sellers of Shares to contribute pursuant to this Section 7(d) shall be
several in proportion to the respective amounts of Shares sold by them pursuant
to a Registration Statement.

 

8.                                       Rule 144 Information. For so long as
the Company shall remain a reporting company under the Exchange Act, the Company
will at all times keep publicly available adequate current public information
with respect to the Company of the type and in the manner specified in
Rule 144(c) promulgated under the Act.

 

9.                                       Limitations on Subsequent Registration
Rights.  From and after the date of this Agreement, the Company shall not,
without the prior written consent of the Holders of a majority of the
Registrable Shares then outstanding and/or issuable, enter into any agreement
with any holder or prospective holder of any securities of the Company which
would require the Company to include such securities in any Registration filed
under Section 2 above.

 

10.                                 Notices. All notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be given by personal delivery, by telecopier (with
confirmation of receipt), by recognized overnight courier service (with all
charges prepaid or billed to the account of the sender), or by certified or
registered mail, return receipt requested, and with postage prepaid, addressed
(a) if to the Company, at its office at 5001 LBJ Parkway, Suite 850, Dallas,
Texas 75244, Attention: Chief Financial Officer, Telecopier: (972) 392-2722, or
such other address or telecopier number as shall have been specified by the
Company to the Holders by written notice, or (b) if to any Holder, at his, her
or its address or telecopier number as same appears on the records of the
Company. All notices shall be deemed

 

13

--------------------------------------------------------------------------------


 

to have been given either at the time of the delivery or telecopy (with
confirmation of receipt) thereof, or, if sent by overnight courier, on the next
business day following delivery thereof to the overnight courier service, or, if
mailed, at the completion of the third business day following the time of such
mailing.

 

11.                                 Waiver and Amendment. No waiver, amendment
or modification of this Agreement or of any provision hereof shall be valid
unless evidenced by a writing duly executed by the Company and Holders holding,
in the aggregate, a majority of the Registrable Shares then outstanding and/or
issuable. No waiver of any default hereunder shall be deemed a waiver of any
other, prior or subsequent default hereunder.

 

12.                                 Governing Law. This Agreement shall
(irrespective of the place where it is executed and delivered) be governed,
construed and controlled by and under the substantive laws of the State of New
York, without regard to conflicts of law principles.

 

13.                                 Binding Effect. This Agreement shall binding
upon and shall inure to benefit of the Company and the Holders and their
respective successors in interest from time to time.

 

14.                                 Captions. The captions and Section headings
used in this Agreement are for convenience only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 

15.                                 Gender. All pronouns used in this Agreement
in the masculine, feminine or neuter gender shall, as the context may allow,
also refer to each other gender.

 

16.                                 Entire Agreement. This Agreement constitutes
the sole and entire agreement and understanding between the parties hereto as to
the subject matter hereof, and supersedes all prior discussions, agreements and
understandings of every kind and nature between them as to such subject matter.

 

17.                                 Reliance and Benefit. This Agreement is
intended to benefit, and may be relied upon by, all Holders from time to time,
as if such Holders were expressly named herein, party hereto and signatory
hereon.

 

[The remainder of this page is intentionally blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above.

 

 

CRDENTIA CORP.

 

 

 

 

 

By:

/s/ John B. Kaiser

 

 

Name: John B. Kaiser

 

 

Title: Chief Executive Officer

 

15

--------------------------------------------------------------------------------

 